DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment Acknowledgment
2. 	The Preliminary Amendment filed on 08/13/2020 has been acknowledged and considered by the examiner.

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sternberg et al. (Publication No. US 2021/0212134).
 	Regarding claim 1. Sternberg teaches a method performed within a communication system comprising a 5G core network and an IP Multimedia Subsystem (IMS) network, where the 5G core network is configured to implement a plurality of virtual core network slices each having a slice identifier (Sternberg, the Abstract), the method comprising: 
 	assigning one of said virtual core network slices to a User Equipment (UE) at or following registration of said UE with the IMS network (Sternberg, Figures 20A-20C, pp [171]-[175]); 
 	sending from the UE or the 5G core network, to the IMS network, the slice identifier of the network slice assigned to the UE (Sternberg, Figures 20A-20C, pp [171]-[175]);  
 	receiving the slice identifier within the IMS network (Sternberg, Figures 20A-20C, pp [171]-[175]); 
 	storing in the IMS network a mapping between the UE and the received network slice identifier (Sternberg, pp [188]-[190]); and 
(Sternberg, Figures 20A-20C, pp [171]-[175]). 
 	Regarding claim 2. Sternberg teaches the method according to claim 1, wherein said using the slice identifier to provision services comprises providing a service from a subset of services identified as being available to the UE based on the slice identifier (Sternberg, pp [343]-[348]). 
 	Regarding claim 3. Sternberg teaches the method according to claim 1 further comprising sending UE charging data from the IMS network to a remote billing system, wherein said charging data includes the slice identifier of the network slice assigned to the UE (Sternberg, pp [181], [477]). 
 	Regarding claim 4. Sternberg teaches the method according to claim 1 further comprising performing the method for a plurality of UEs and storing in the IMS network a mapping between the plurality of UEs registered with the IMS and respective slice identifiers (Sternberg, pp [188]-[190]).
 	Regarding claim 5. Sternberg teaches the method according to claim 4 further comprising gathering, within the IMS network, network data from the plurality of UEs and using the mapping to (Sternberg, pp [188]-[190]). 
 	Regarding claim 6. Sternberg teaches the method according to claim 5, wherein said network data comprises a call drop rate a call success rate, or both the call drop rate and the call success rate of the plurality of UEs, and said network slice specific data accordingly comprises the call drop rate, the call success rate, or both the call drop rate and the call success rate of each network slice assigned to one or more of the UEs (Sternberg, pp [469]-[475]).  
 	Regarding claim 9. Sternberg teaches the method according to claim 1, wherein said sending comprises sending the slice identifier from a Policy Control Function (PCF) or a Policy and Charging Rules Function (PCRF) of the 5G core network (Sternberg, pp [30], [163]). 
 	
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



10. 	Claims 7, 8, 10-21 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg et al. (Publication No. US 2021/0212134) and further in view of Montemurro et al. (Publication No. US 2017/0048330). 
 	Regarding claim 11. Sternberg teaches a method performed at a User Equipment (UE) within a communication system comprising a 5G core network and an IP Multimedia Subsystem (IMS) network, where the 5G core network is configured to provide a plurality of virtual core network slices each having a slice identifier, wherein the UE is assigned one of said virtual core network slices (Sternberg, the Abstract), the method comprising: 
     sending a Session Initiation Protocol (SIP) REGISTER message or a SIP INVITE message to the IMS, wherein said SIP message includes the slice identifier of the network slice assigned to the UE (Sternberg, Figures 20A-20C, pp [171]-[175], [258], [267], [313]). 
 	Sternberg does not teach “a Call Session Control Function (CSCF)”.
 	Montemurro teaches “a Call Session Control Function (CSCF)” (Montemurro, Figure 4, pp [54]-[55], Figures 6-8, pp [65], [67]). 

 	Regarding claim 15. Sternberg teaches a method performed by a Policy Control Function (PCF) or a Policy and Charging Rules Function (PCRF) of a 5G core network within a communication system comprising the 5G core network and an IP Multimedia Subsystem (IMS) network, where the 5G core network is configured to provide a plurality of virtual core network slices each having a slice identifier (Sternberg, the Abstract), the method comprising:  
 	determining policy rules for the session (Sternberg, [181], [225]-[227]); 
(Sternberg, Figure 37F, pp [181], [225]-[227]); 
 	receiving from the SMF a response including a slice identifier off a network slice assigned to the UE (Sternberg, Figure 37F, pp [181], [225]-[227]). 
 	Sternberg does not teach “a Proxy Call Session Control Function (P-CSCF)”.
 	Montemurro teaches “a Proxy Call Session Control Function (P-CSCF)” (Montemurro, Figure 4, pp [54]-[55], Figures 6-8, pp [65], [67]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sternberg by incorporating teachings of Montemurro method and system for providing user access to a network wherein the system provides sufficient network means such as P-CSCF, PCRF, PCEF to facilitate terminals requests for accessing the network via SIP register requests, signaling, routing and authenticating sufficiently and effectively with better signaling improvement over session setup delays.    
Regarding claim 19. Sternberg teaches a method performed an IP Multimedia Subsystem (IMS) network within a communication system comprising a 5G core network and the IMS network, where the 5G core network is configured to provide a plurality of virtual core network slices each having a slice identifier (Sternberg, the Abstract), the method comprising: 
 	sending a policy request for a session associated with a User Equipment (UE) to a Policy Control Function (PCF) or a Policy and Charging Rules Function (PCRF) of the 5G core network (Sternberg, pp [163], [175]-[176], [181]); and 
 	receiving a response from the PCF or PCRF including a slice identifier of a network slice assigned to the UE (Sternberg, pp [163], [175]-[176], [181]). 
 	Sternberg does not teach “a Proxy Call Session Control Function (P-CSCF)”.
 	Montemurro teaches “a Proxy Call Session Control Function (P-CSCF)” (Montemurro,  Figure 4, pp [54]-[55], Figures 6-8, pp [65], [67]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sternberg by 
 	Regarding claim 24. Sternberg teaches a User Equipment (UE) configured for use with a communication system comprising a 5G core network and an IP Multimedia Subsystem (IMS) network, where the 5G core network is configured to provide a plurality of virtual core network slices each having a slice identifier, and wherein, in use, the UE is assigned one of said virtual core network slices (Sternberg, the Abstract), the UE comprising: 
 	a sender for sending a Session Initiation Protocol (SIP) REGISTER message or a SIP INVITE message to the IMS, wherein said SIP message includes the slice identifier of the network slice assigned to the UE (Sternberg, Figures 20A-20C, pp [171]-[175], [258], [267], [313]). 
  	Sternberg does not teach “a Call Session Control Function (CSCF)”.
 teaches “a Call Session Control Function (CSCF)” (Montemurro,  Figure 4, pp [54]-[55], Figures 6-8, pp [65], [67]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sternberg by incorporating teachings of Montemurro method and system for providing user access to a network wherein the system provides sufficient network means such as P-CSCF, PCRF, PCEF to facilitate terminals requests for accessing the network via SIP register requests, signaling, routing and authenticating sufficiently and effectively with better signaling improvement over session setup delays.    
 	Regarding claim 26. Sternberg teaches an apparatus for implementing a Policy Control Function (PCF) or a Policy and Charging Rules Function (PCRF) of a 5G core network within a communication system comprising the 5G core network and an IP Multimedia Subsystem (IMS) network, where the 5G core network is configured to provide a plurality of virtual core network slices each having a slice identifier (Sternberg, the Abstract, Figure 37F), the apparatus comprising:  
 	a processor configured to determine policy rules for the session (Sternberg, [181], [225]-[227]); and 
(Sternberg, Figure 37F, pp [181], [225]-[227]). 
 	Sternberg does not teach “a Proxy Call Session Control Function (P-CSCF)”.
 	Montemurro teaches “a Proxy Call Session Control Function (P-CSCF)” (Montemurro,  Figure 4, pp [54]-[55], Figures 6-8, pp [65], [67]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sternberg by incorporating teachings of Montemurro method and system for providing user access to a network wherein the system provides sufficient network means such as P-CSCF, PCRF, PCEF to facilitate terminals requests for accessing the network via SIP register requests, signaling, routing and authenticating 
 	Regarding claim 27. Sternberg teaches an apparatus for implementing an IP Multimedia Subsystem (IMS) network within a communication system comprising a 5G core network and the IMS network, where the 5G core network is configured to provide a plurality of virtual core network slices each having a slice identifier (Sternberg, the Abstract), the apparatus comprising: 
 	a sender for sending a policy request for a session associated with a User Equipment (UE) to a Policy Control Function (PCF) or a Policy and Charging Rules Function (PCRF) of the 5G core network (Sternberg, pp [163], [175]-[176], [181]); and 
 	a receiver for receiving a response from the PCF or PCRF including a slice identifier of a network slice assigned to the UE (Sternberg, pp [163], [175]-[176], [181]). 
 	Sternberg does not teach “a Proxy Call Session Control Function (P-CSCF)”.
 	Montemurro teaches “a Proxy Call Session Control Function (P-CSCF)” (Montemurro,  Figure 4, pp [54]-[55], Figures 6-8, pp [65], [67]). 

 	Regarding claim 7. Sternberg does not teach the method according to claim 1, wherein said sending comprises sending a SIP REGISTER message or a SIP INVITE message from the UE to the IMS network, wherein the slice identifier is included in a feature tag set by the UE in a Contact header field of the SIP message. 
 	Montemurro teaches “SIP REGISTER message or a SIP INVITE message from the UE to the IMS network, wherein the slice identifier is included in a feature tag set by the UE in a Contact header field of the SIP message.” (Montemurro,  pp [34]-[38]). 

 	Regarding claim 8. Sternberg, as modified by Montemurro, teaches the method according to claim 7, wherein the feature tag is a new media feature tag as defined in and following rules of IETF RFC 3840 (Sternberg, pp [29]-[30]; Montemurro,  pp [37], [43]). 
 	Regarding claim 10. Sternberg, as modified by Montemurro, teaches the method according to claim 9, wherein said sending is performed in response to receiving at the PCF or PCRF of the 5G network a policy request from a Proxy-Call Session Control Function, P-CSCF, of the IMS network, wherein said policy request is for a session associated with the UE (Montemurro,  pp [54]-[55], [65], [67]). 
(Sternberg, pp [413]-[416]; and Montemurro,  pp [42]-[43], [46], [108]). 
 	Regarding claim 13. Sternberg, as modified by Montemurro, teaches the method according to claim 12, wherein the feature tag is a new media feature tag as defined in IETF RFC 3840 (Sternberg, pp [29]-[30]; Montemurro,  pp [37], [43]). 
 	Regarding claim 14. Sternberg, as modified by Montemurro, teaches the method according to claim 11 further comprising receiving the slice identifier from the 5G core network (Sternberg, pp [163], [175]-[176], [181]). 
 	Regarding claim 16. Sternberg, as modified by Montemurro, teaches the method according to claim 15, wherein the policy request received from the P-CSCF and the response sent to the P-CSCF are RESTful Hyper Text Transmission Protocol (HTTP) messages (Montemurro,  pp [54]-[55], pp [65], [67]). 
 	Regarding claim 17. Sternberg, as modified by Montemurro, teaches the method according to claim 15, wherein the policy request received from the P-CSCF and the response sent to the P-(Montemurro,  pp [44], [50], [54]-[55]). 
 	Regarding claim 18. Sternberg, as modified by Montemurro, teaches the method according to claim 15, wherein the request sent to the SMF and the response received from the SMF are RESTful Hyper Text Transmission Protocol (HTTP) messages (Montemurro,  pp [54]-[55], pp [65], [67]; and Sternberg, pp [181]). 
 	Regarding claim 20. Sternberg, as modified by Montemurro, teaches the method according to claim 19 further comprising adding the network slice identifier as an asserted network slice feature tag (Sternberg, pp [29]-[30]; Montemurro,  pp [37], [43]). 
 	Regarding claim 21. Sternberg, as modified by Montemurro, teaches the method according to claim 20, wherein the asserted network slice feature tag replaces a network slice feature tag previously provided by the UE (Sternberg, pp [29]-[30]; Montemurro,  pp [37], [43]).
 	Regarding claim 25. Sternberg, as modified by Montemurro, teaches the UE according to claim 24 and comprising a receiver for receiving the slice identifier from the 5G core network (Sternberg, pp [163], [175]-[176], [181]). 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/HUY C HO/Primary Examiner, Art Unit 2644